DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered. 
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter to independent claims 1, 12 and 13.  References Acharya et al. U.S. Pub. No. 2017/0221173, Wexler et al. U.S. Pub. No. 2013/0187935, Orr et al. U.S. Pub. No. 2015/0363903, Tanasic et al, “Enabling Preemptive multiprogramming on GPUs,” in ACM SIGARCH Computer Architecture News, Vol. 42, No. 3, June 2014, Chappell et al. U.S. Pub. No. 2020/0004959 and Munshi et al. U.S. Pub. No. 2009/0307704 are made of record as teaching the art of instruction-level context switch in SIMD processor.  
from claims 1 and 13 – “context switch circuitry configured to, for a context switch away from a context of the SIMD group, atomically:… set all threads in the SIMD group to an active state;”
from claim 12 – “atomically performing, by context circuitry, for a context switch away from a context of the SIMD group:… setting all threads in the SIMD group to an active state;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 1/25/2022, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Request for Continued Examination, filed 1/25/2022, with respect to the 35 U.S.C. § 103 Rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munshi et al. U.S. Pub. No. 2009/0307704.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612